Title: To George Washington from Brigadier General Samuel Holden Parsons, 21 March 1777
From: Parsons, Samuel Holden
To: Washington, George



Sr
Lyme [Conn.] March 21st 1777

I hope to be able to send to your Excellency’s Assistance One Regiment of continental Troops by the last of next Week. These will be

Detachments from all the Regiments raisd in this State; I can send nearly this Number as soon as a Field Officer’s Command as that cannot march ’till the present Class are out from the Hospitals.
Colo. Livingston informs me your Excellency’s Orders to him to make a Descent on Long Island are countermanded: I have not been able to procure any Men for that Purpose from this State & must therefore give over the Idea of attempting to distress the Enemy there—A Number of Transports under Convoy of three Men of War are now at the East End of Long Island taking off the Forage.
I am anxiously concernd in what Way the Levies will be armd; I have applied to the Govr & Council on the Subject but with little Prospect of collecting many Arms; I have sent to the State of the Massachusetts Bay for the Prize Arms but find Part have been deliverd to Colo. Lee, Part to the Marines on Board the Frigate, & the Residue are lent to the State of Rhode Island to be returnd when the Enemy leave that Part of the Country—Which Way I can arm another Regiment I cannot have the least Idea unless they can be supplied from the Public Stores at Peeks Kill or Jersey.
The Want of proper Medicine I fear will soon put a Stop to Innoculation, some of the capital Articles are scarcely to be procurd for those now in the Hospitals.
I having diligently imployd my Time in this State in raising, arming & clothing the Recruits I wish my Success could equal your Excellency’s Desires & reasonable Expectations but the amazing Inattention of the People to the necessity of speedily furnishing their Quota, the frequent Call of our Militia which has carried out many who would have inlisted, and the Length of Time for which they [are] to be ingaged, aford me little Prospect of soon compleating our Proportion.
I have thought when every Effort to raise our Men for three Years or the War fails, it might be an expedient worth Attempting to endeavor to inlist the Residue for One Year under such Encouragment as your Excellency should think Proper.
Had our Assembly orderd a Draft to fill the Battalions I beleive the Regiments would have been nearly compleated by this Time without detaching a Man; that would have rousd them from their Lethargy & every Person would have animated his Neighbour lest the Lot should fall on himself. I know no Men more ardently desire to Support your Excellency than the Assembly of Connectt. Every Requisition or Recommendation coming from you is more attended to & sooner complied with in this State than those from Congress or any other Body of Men, if your Excellency should think it advisable & should in pressing Terms urge the Necessity of a Draft for a Year or such Term as you

should think proper to fill our Quota I am inclind to think it would be complied with—this is the only Mode which at present, promises a speedy Supply of Men, and in my Opinion is much preferable to frequent Detachments of the Militia for short Terms, as the latter greatly affects the Husbandry of the Country is very Expensive & so discourages the People that I fear they will sink under the Weight of their imaginary & real Burthens.
When your Excellency thinks proper to order me to join the Army I shall be happy to receive your Directions therefor, if tis best for me to continue here till the Levies are nearly compleated, I am content, as I am sure I am doing best when I am pursuing your Orders.
If any of the Troops of this State are to be orderd to the Northern Department, I wish to know it as None of those Regiments ought to be sent to the Western Army. I wish not to be orderd Northward as I much prefer a Southern Station: but Nothing will give me more Pleasure than by a cheerful Obediance to all your Orders to convince your Excellency no Man has a higher Sense of the Justice & Propriety of all your Commands. I am with the greatest Esteem yr Excellency’s hbl. Servt

Saml H. Parsons

